Title: James Madison to Chapman Johnson, 10 August 1828
From: Madison, James
To: Johnson, Chapman


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Augt. 10th. 1828—
                            
                        
                          
                        Yours of the 3d. instant was received yesterday and I forward to day to Doctr. Harrison, the authorized
                            appointmt. noting therein its limited term, & the amount of compensation.
                        You will have seen that Doctr. Patterson the Chair of Natural Philosophy. He makes a point of having the
                            Pavilion left by Mr. Long, in which there will be no difficulty; and suggests for consideration, the expence of his
                            removal, and of the conveyance without a purchase, of certain requisite Instruments not in the Apparatus at the
                            University. I have discouraged the first expectation, without authorizing the second, tho appearing to be not
                            unreasonable. I hope you will be able to spare a few thoughts, before our meeting, on the proper distribution of fees, in
                            cases where Students enter under one Professor, and attend a particular class only under another. The existing regulation,
                            as applied, is found to operate very dissatisfactorily in some cases, particularly that of Professor Lomax, furnishing an
                            inducement to Students to deprive him of part of his fees, by paying to another a smaller sum, than is deducted from them.
                            The subject omitted in our late meeting will come before the Board at our next, with a strong claim on its attention. With
                            esteem & cordial respects
                        
                        
                            
                                James Madison
                            
                        
                    